212 S.W.3d 4 (2005)
Patricia BOOKER, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-656.
Supreme Court of Arkansas.
September 8, 2005.
John Joplin, Fort Smith, for appellant.
No response.
PER CURIAM.
John Joplin, a full-time, state-salaried, public defender for the Twelfth Judicial District, was appointed by the trial court to represent Appellant, Patricia Booker, an indigent defendant, on a Rule 37 Petition hearing. On March 17, 2005, Appellant's Rule 37 Petition was denied. A notice of appeal was timely filed and the record has been timely lodged in this court.
Mr. Joplin now asks to be relieved as counsel for Appellant in this criminal appeal, based on the case of Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000) (holding that full-time, state salaried public defenders were ineligible for compensation for their work on appeal) and Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam) (relieving Appellant's court-appointed public defender and appointing new counsel on appeal).
Since the time of those decisions, however, the law was changed by the General Assembly. Act 1370 of 2001 provided in part: "Persons employed as full-time public defenders who are not provided a state-funded secretary, may also seek compensation for appellate work from the Arkansas Supreme Court or the Arkansas Court of Appeals." That provision is now codified as Ark.Code Ann. § 19-4-1604(b)(2)(B) (Supp.2001).
Mr. Joplin's motion states that he is provided with a full-time, state-funded secretary. Accordingly, we grant his motion to withdraw as attorney. Patrick Benca will be substituted as attorney for Appellant in this matter. The Clerk will establish a new briefing schedule.